DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7, 8, 10, 17, and 18 are objected to because of the following informalities: 
Re claims 7, 8, 17, and 18, the limitation “the location” lacks antecedent basis as a location has not been previously defined.
Re claim 10, the phrase “wherein the second input distance different than the first input distance” should be amended to read “wherein the second input distance is different than the first input distance”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
Under Step 1 – the claim is directed toward a process which is a statutory category.
Under Step 2A – Prong 1, the claim recites the limitations of detecting a plurality of movements of an input handle and scaling a detected movement of the input handle. The detecting and scaling steps, as drafted, are simple processes that, under their broadest reasonable interpretation, covers 
Under Step 2A – Prong 2, the claim does not recite any additional elements. Accordingly, there are no additional elements that integrate the abstract idea into a practical application.
Under Step 2B – as discussed with respect to Step 2A – Prong 2, there are no additional elements.  The claim is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Won (machine translation of KR 20130015437).
Re Claim 1, Won teaches a robotic surgical system including a linkage moveably supporting a surgical tool relative to a base (master and slave robot are parts of one surgical robot, see paragraph [0003]; robot main body 1; slave robot provided with robot arm operated with master handle, see page 
a processing unit in communication with the input handle and operatively associated with the linkage to move the surgical tool based on a scaled movement of the input handle, the scaling varying depending on whether the input handle is moved towards a center of a workspace or away from the center of the workspace, the workspace representing a movement range of the input handle (control unit 30; motion scale factor is increased or decreased corresponding to degree of proximity to the boundary of the reference area, wherein predetermined reference area is set in advance, see page 4 and 5; adjust motion scaling factor as handle approaches reference area, see at least paragraph [0074]), wherein the processing unit is configured to: 
scale a first movement of the input handle towards the center of the workspace by a first scaling factor and scale a second movement of the input handle away from the center of the workspace by a second scaling factor different from the first scaling factor (see at least paragraph [0075] for scale is 3:1 when handle is within the reference area or toward the center and scale is 10:1 when handle is moved beyond the reference area or away from the center); and 
scale the input distance by dividing a distance of the first movement by the first scaling factor and a distance of the second movement by the second scaling factor (see at least paragraph [0075] for scale is 3:1 when handle is within the reference area or toward the center and scale is 10:1 when handle is moved beyond the reference area or away from the center; in other words the movement of the handle is divided by 3 when the ratio is 3:1 or by 10 when the ratio is 10:1 to determine the movement of the instrument).
Won is not explicit regarding varying the scaling depending on whether the input handle is moved toward or away from the center of the workspace.


Re Claim 2, Won further teaches wherein the first and the second scaling factors are in a range of 1.0 to 10.0 and the second scaling factor is larger than the first scaling factor (see at least paragraph [0075] for scale is 3:1 when handle is within the reference area or toward the center and scale is 10:1 when handle is moved beyond the reference area or away from the center).

Re Claim 11, Won teaches a method of operating a robotic surgical system, the method comprising: 
detecting a plurality of movements of an input handle  of the robotic surgical system, wherein the input handle is moveable in a plurality of directions (adjust motion scaling factor as handle approaches reference area, see at least paragraph [0074]; therefore detecting movement of the handle); 
scaling a detected movement of the input handle towards a center of a workspace by a first scaling factor (see at least paragraph [0075] for scale is 3:1 when handle is within the reference area or toward the center and scale is 10:1 when handle is moved beyond the reference area or away from the center), the workspace representing a movement range of the input handle (motion scale factor is increased or decreased corresponding to degree of proximity to the boundary of the reference area, wherein predetermined reference area is set in advance, see page 4 and 5); 

Won is silent regarding detecting a plurality of movements of the input handle.
However, it would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention that the method of Won would scale depending on whether the input handle is moved toward or away from the center of the workspace since the handle would moving away from a center of the reference area when it is moving from inside the reference area toward and outside the boundary of the reference area and moving toward the center of the reference area when it is moving from outside the reference area toward and inside the boundary of the reference area.

Re claim 12, Won further teaches actuating a linkage of the robotic surgical system, operatively associated with the input handle, based on the scaled detected movements to move a surgical tool of the robotic surgical system moveably supported by the linkage (see at least paragraph [0075] for moving instrument according to motion scale factor).

Re claim 13, Won further teaches dividing a distance of the detected movement of the input handle toward the center of the workspace by the first scaling factor and dividing a distance of the detected movement of the input handle away from the center of the workspace by the second scaling factor (see at least ¶75 for scale is 3:1 when handle is within the reference area or toward the center and scale is 10:1 when handle is moved beyond the reference area or away from the center; in other words the movement of the handle is divided by 3 when the ratio is 3:1 or by 10 when the ratio is 10:1 to determine the movement of the instrument).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1 and 4-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,695,142 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different in scope for the following reasons 1) the system claims of the instant application require only the processing unit whereas the system claims of the patent require more than the processing unit but are directed towards similar subject matter, and 2) the method claims of the instant application are directed for use with a robotic surgical system while the method claims of the patent are directed for use with a surgical robot but are directed towards similar subject matter.
Claims of instant application
Corresponding claims of patent
1
8
4
9
5
10
6
11
7
12
8
13
9
14
10
15
11, 12, 14
1
13
2
15
3

4
17
5
18
6
19
7


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,695,142 B2 in view of Won (machine translation of KR 20130015437).
The patent is silent regarding wherein the first and the second scaling factors are in a range of 1.0 to 10.0 and the second scaling factor is larger than the first scaling factor (see at least ¶75 for scale is 3:1 when handle is within the reference area or toward the center and scale is 10:1 when handle is moved beyond the reference area or away from the center).
However, Won teaches wherein the first and the second scaling factors are in a range of 1.0 to 10.0 and the second scaling factor is larger than the first scaling factor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent with the feature taught by Won to define the first and the second scaling factors in a range of 1.0 to 10.0 and define the second scaling factor as larger than the first scaling factor since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10,695,142 B2. This is a statutory double patenting rejection. While the language of the claims are not identical as the instant claim recites “a robotic surgical system including a linkage . . . and an input handle . . . , the robotic system comprising a processing unit . . . ” while the patent claim recites “a robotic surgical system comprising a linkage . . . , an input handle . . . , and a processing unit . . . “, they are both claiming the same invention as both robotic surgical systems have the same exact composition.

Examiner Note
Claim 1 has been determined to be eligible under 35 USC 101 as the robot surgical system is interpreted to have a linkage and an input handle in addition to the processing unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666